         Case 1:18-cv-05789-GWG Document 62 Filed 01/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLTON DOUGLAS, on behalf of himself,
 individually, and on behalf of all others similarly-situated,


                          Plaintiffs,                                Docket No.: 18-cv-5789-GWG
                                                                                      9
          -against-                                                  --fPltOPOSED]
                                                                     JUDGMENT
 ANTHEM PRODUCTIONS, LLC d/b/a ANTHEM
 SOUND, STAGE, AND LIGHTING, and ADVANCED
 AUDIO TECHNOLOGY, LLC d/b/a ANTHEM SSL, and
 EV AGGELOS POULOS a/k/a ANGELO POULOS,
 individually, and JOSEPH LODI, individually,
 and JASON OJEDA, individually,

                                Defendants.


        WHEREAS, on January 7, 2020, Defendants Anthem Productions, LLC, Advanced Audio

Technology, LLC, Evaggelos Poulos, and Joseph Lodi, having offered named-Plaintiff Carlton

Douglas, and opt-in Plaintiffs Antonyio Brown and Doreen Rodriguez ("Plaintiffs"), to take a

judgment against them in this action pursuant to   Federal Ru)e of Civil Procedure 68 in the amount
ofSixteenThousand Dollars and Zero Cents ($16,000.00), exclusive of attorneys' fees and costs; and


        WHEREAS, on January 20, 2020, Plaintiffs filed their Notice of Acceptance of this offer;

it is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to

Rule 68 of the Federal Rules of Civil Procedure ("Fed. R. Civ. P .") in favor of named-Plaintiff

Carlton Douglas, and opt-in Plaintiffs Antonyio Brown and Doreen Rodriguez, as against

Defendants Anthem Productions, LLC, Advanced Audio Technology, LLC, Evaggelos Poulos,

and Joseph Lodi,jointly and severally, for Sixteen Thousand Dollars and Zero Cents ($16,000.00),

exclusive of

                                                   1
         Case 1:18-cv-05789-GWG Document 62 Filed 01/20/20 Page 2 of 2




attorneys' fees and costs.

        Pursuant to   Fed. R, Ciy. P. 54(d) and by the Court's Order dated January 13, 2020,
Plaintiffs' application for attorneys' fees and costs shall be submitted no later than February 10,

2020.

                              -t-      /.""
SO ORDERED, on the      TI     day of-'-"""----,,:;........,,;-' 2020, New York, New York:




                                                  2
